UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6623



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


PATRICK EARL FRANCIS, a/k/a Jerome Brown,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:94-cr-40106-JLK)


Submitted:     June 26, 2008                  Decided:   July 3, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Patrick Earl Francis, Appellant Pro Se. Ronald Andrew Bassford,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Patrick Earl Francis appeals the district court’s order

denying his motion for reconsideration of a prior order denying

his   motion   for   sentence   reduction   pursuant   to   18    U.S.C.

§ 3582(c)(2) (2000).     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    United States v. Francis, No. 7:94-cr-40106-

JKL (W.D. Va. Apr. 3, 2008).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                 AFFIRMED




                                 - 2 -